Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 7/28/2021.

As filed, claims 1 and 4-9 are pending; claim 10 is withdrawn; and claims 2 and 3 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 7/28/2021, with respect to claims 1-9, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claims 1-8 is withdrawn per amendments and cancellation of claims 2 and 3. 

The § 112(b) indefinite rejection of claim 9 is maintained because the phrase, “the carboxylic acid amide coordinating solvent” is still present, which introduced ambiguity into the scope of claim 9.

The § 103(a) rejection of claims 2 and 3 by Oohara is withdrawn per cancellation of the claims.

The § 103(a) rejection of claims 1 and 4-9 by Oohara is maintained because Example 3 in Table 2 of the instant specification demonstrated that its DMF content of 19.8% by volume has nearly identical purity % and optical purity %ee as Examples 1 and 2 in Table 2 of the instant specification.  These two examples have a DMF content of 35.7 and 52.6 % by volume, respectively.  The only difference between Examples 1 and 3 or Examples 2 and 3 is the yield %.  Because Table 2 of the instant specification failed to include a margin of error, the Examiner finds the 5-6% differences in yield % between Examples 1 and 3 or Examples 2 and 3 are possibly due to experimental error, technique error, and/or instrumental error.  Accordingly, the Examiner does not find the abovementioned difference in DMF content contributed to the abovementioned difference in yield %.  In addition, the Examiner does not find that a 5-6% difference in yield % is significant and unexpected.  
For the reasons stated above, in addition to the reasons stated in the previous office action, which is shown below, the 103 rejection is maintained.  

The claim objection of claims 1 and 9 is maintained because the Applicants failed to incorporate all of Examiner’s suggested amendments. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 9, the claim recites the phrase, “the carboxylic acid amide coordinating solvent”, and it is unclear to the Examiner the scope encompassed by the abovementioned phrase.  Does this phrase encompassed all solvent? What does carboxylic acid amide coordinating mean in terms of solvent?  With such ambiguity, the claim does not stand alone.  In addition, the metes and bounds of this claim is unclear, which rendered this claim indefinite.

b)	Regarding claim 9, the claim is dependent of claim 1, and it recites the phrase, “the carboxylic acid amide coordinating solvent” wherein the word, “the”, requires antecedent basis, and it is unclear where applicant has defined “a” carboxylic acid amide coordinating solvent in claims 1 and 9.  Without antecedent basis, the claim is rendered indefinite. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Application Publication No. 2012/0252762, hereinafter Oohara. See IDS filed 11/27/2019.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior 

Regarding claims 1 and 4-9:
Determining the scope and contents of the prior art:   
	Oohara, for instance, teaches the following process of making (R,S)- or (R, R)-2,3-bis(tert-butyl)-methylphosphino)quinoxaline (i.e. compound of instant formula 3) by first reacting potassium tert-butoxide in THF with racemic-tert-butylmethyl phosphine borane (i.e. compound of instant formula 2) at 0oC.  This reaction mixture is then added to a solution of 2,3-dichloroquinoxaline (i.e. compound of instant formula 1) in 300 mL of THF and 75 mL of DMF (i.e. carboxylic acid amide coordinating solvent) at -10oC.  Prior to the abovementioned addition, the volume ratio of DMF in the abovementioned solution of 2,3-dichloroquinoxaline is 20%.  Tetramethylethylenediamine (i.e. deboronation agent) is then added at room temperature to give the abovementioned (R,S)- or (R,R)-2,3-bis(tert-butyl)-methylphosphino)quinoxaline.

    PNG
    media_image1.png
    511
    329
    media_image1.png
    Greyscale
(pg. 6, paragraph 0062, example 1)

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned process described by example 1, n-butyllithium is not used to react with racemic-tert-butylmethyl phosphine.
	In the abovementioned process described by example 1, Oohara, for instance, does not explicitly teach the following: 
a)	the volume ratio of DMF in the abovementioned solution of 2,3-dichloroquinoxaline is between 30% to 70%; and


Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the use of potassium tert-butoxide with n-butyllithium when reacting with abovementioned racemic-tert-butylmethyl phosphine borane in order to arrive at the instantly claimed process because of the preferred embodiments or blazemarks taught by Oohara (shown below), which will serve as motivation for a person of ordinary skill in the art to make such modification. In addition, there’s a reasonable expectation of success that such modification will still lead to the formation of  the abovementioned (R,S)- or (R,R)-2,3-bis(tert-butyl)-methylphosphino)quinoxaline.


    PNG
    media_image2.png
    349
    314
    media_image2.png
    Greyscale
(pg. 4, paragraph 0036)


    PNG
    media_image3.png
    78
    325
    media_image3.png
    Greyscale
(pg. 4, paragraph 0038)


    PNG
    media_image4.png
    103
    326
    media_image4.png
    Greyscale
(pg. 3, paragraph 0031)


In addition, the Examiner does not find the abovementioned volume ratios of DMF as result-effective variable because the Applicant fails to demonstrate this parameter to impart any unexpected or novel aspect to the instant process. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. Accordingly, this parameter is viewed as routine experimentation to optimize the instant process, and not a patentable distinction.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
a)	Regarding claim 1, the claim recites the phrase, “the method comprising the step of preparing solution A”.
	Such expression can be clarified by reciting -- the method comprising a step of preparing solution A --.


	Such expression can be clarified by reciting – a step of lithiating an optically active R- or S-isomer of a hydrogen-phosphine borane compound --.

c)	Regarding claim 1, the claim recites the phrase, “to give a lithiated phosphine borane compound,”.
	Such expression can be clarified by reciting -- to give a solution B comprising a lithiated phosphine borane compound, and --.

d)	Regarding claim 1, the following phrase, -- to give the optically active 2,3-bisphosphinoquinoxaline derivative represented by the following formula (3) --, needs to be added near the end of the claim after “and then performing a deboranation reaction”.

e)	Regarding claim 1, the claim recites the phase, “wherein R1, R2, R3, * and n as defined above”.
	Such expression can be clarified by reciting -- wherein R1, R2, R3, * and n as defined  in formula (1) and (2) --.

f)	Regarding claim 9, the claim recites the phrase, “the ratio of the ether solvent to the carboxylic acid amide coordinating solvent by volume (the former : the latter) in the reaction solution after adding the solution B”.
 which can be coordinated with lithium by volume ( which can be coordinated with lithium by volume (the ether solvent : the  carboxylic acid amide solvent which can be coordinated with lithium) in the reaction solution after adding the solution B --.

Conclusion
Claims 1 and 4-9 are rejected.
Claims 1 and 9 are objected.
Claim 10 is withdrawn.
Claims 2 and 3 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626